Citation Nr: 1411265	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared and testified at a personal hearing in January 2012 before the undersigned Veterans Law Judge sitting.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the January 2012 hearing, the Veteran testified that he began experiencing tingling and numbness of his toes and feet within one year of discharge from service (1968).  His representative indicated that they were providing a written statement (dated December 2011) from the Veteran's ex-wife, in which she corroborated that he had tingling and numbness in the 1960s.  The ex-wife's statement is not contained in the claims file or in virtual records.  Additionally, during the examination, the Veteran's representative mentioned that he was submitting 20 pages to the VA after the conclusion of the January 2012 hearing.  The claims file contains two pages of documents that were submitted after the January 2012 hearing, and are not accompanied by a waiver of review by the agency of original jurisdiction.  During the hearing, the Veteran indicated that he initially sought treatment for his peripheral neuropathy in 1992 due to his toe turning black.  He stated that he was referred to a specialist at Spectrum Health, who first diagnosed his peripheral neuropathy.  The Veterans Law Judge informed the Veteran that he should attempt to obtain the records from Spectrum Health and that if he was unable to, the VA could assist him.  The Veteran's representative, in May 2012, submitted a treatment record from Spectrum Health, dated in 2007, which diagnosed radiculopathy and peripheral vascular disease.  Lastly, during the hearing, the Veteran reported he was diagnosed with diabetes mellitus in 2009; however, the record is not contained in the claims file or in virtual records.  On remand, attempts should be made to obtain all outstanding evidence the Veteran and his representative reported during the January 2012 hearing.

In September 2009, the Veteran was afforded a VA examination.  The examiner diagnosed neuropathy, and noted that although the Veteran was not diagnosed with diabetes mellitus, that he had many conditions which may be associated with diabetes mellitus.  The examiner noted the Veteran was exposed to Agent Orange in service, approximately 44 years prior to the examination, and that he initially reported symptoms of peripheral neuropathy in 1992, approximately 30 years after exposure.  The examiner did not provide a nexus opinion.  On remand, the Veteran should be afforded an additional examination with accompanying opinion regarding the cause of the Veteran's peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file, specifically to include treatment records from Spectrum Health from the 1990s to the present.  Obtain these records and associate them with the claims folder.  Ongoing VA medical records should also be obtained.  If the records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Request that the Veteran and his representative resubmit the 20 pages of evidence that were submitted at the close of the January 2012 Board hearing, to include a December 2011 statement by the Veteran's ex-wife regarding the onset of his peripheral neuropathy symptoms.

3.  Schedule a VA peripheral nerves examination to identify all current disability underlying the Veteran's current complaints tingling and numbness in his extremities, and the likely etiology of any disease or injury.  The Veteran's claims file and access to virtual records, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

The examiner is requested to determine whether it at least as likely as not (50 percent probability or more) that peripheral neuropathy had its onset during service or within one year of his departure from Vietnam, or is otherwise related to active service, to include exposure to herbicides in service.   If the Veteran has been diagnosed with diabetes mellitus, then the examiner should also provide an opinion as to whether the Veteran's peripheral neuropathy is at least as likely as not due to his diabetes mellitus. 

The examiner should provide a rationale for all opinions expressed.

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


